Citation Nr: 0213262	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-15 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to March 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision which found that the veteran 
had not submitted new and material evidence to reopen a 
previously denied claim for service connection for a nervous 
disorder (acquired psychiatric disorder). 


FINDINGS OF FACT

In March 1997, the Board denied the veteran's claim for 
service connection for a nervous disorder (acquired 
psychiatric disorder).  Evidence received since the March 
1997 Board decision is cumulative or redundant of evidence 
previously considered, or the additional evidence, by itself 
or in connection with evidence previously assembled, is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

The evidence received since the March 1997 Board decision 
denying service connection for nervous disorder (acquired 
psychiatric disorder) is not new and material; the claim is 
not reopened; and the March 1997 decision of the Board is 
final.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.156(a) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the veteran has been notified of the 
evidence necessary to substantiate his attempt to reopen a 
previously denied claim for service connection for an 
acquired psychiatric disorder.  The RO has made reasonable 
attempts to obtain pertinent medical records identified by 
the veteran.  A VA examination is not warranted until after a 
previously denied claim has been reopened by new and material 
evidence.  The Board finds that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), and the related 
companion VA regulation, have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 45,620, 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection for certain chronic diseases, 
including psychoses, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Personality disorders are not diseases or injuries 
within the meaning of the applicable legislation on VA 
compensation benefits, and service connection is prohibited 
for personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; Beno v. Principi, 3 Vet. App. 439 (1992).

In a March 1997 decision, the Board denied service connection 
for a psychiatric disorder.  That decision is final, with the 
exception that the claim may be reopened if new and material 
evidence has been submitted since then.  38 U.S.C.A. §§ 5108, 
7104.  During the time applicable to this case, "new and 
material evidence" means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3,156(a) (2001). 
 

When the Board denied the veteran's original claim for 
service connection for a nervous disorder (acquired 
psychiatric disorder) in March 1997, it considered the 
service medical records, including a service mental hygiene 
consultation, dated in March 1980, noting the examiner's 
impression that the veteran had "deficiencies in attitude 
and motivation, acute situational maladjustment."  The 
service medical records did not show a chronic acquired 
psychiatric disorder during the veteran's active duty service 
which ended in March 1981.  The Board also considered private 
and VA post-service medical records which first showed the 
presence of a psychiatric disorder in 1987, many years after 
the veteran's period of service; there were various diagnoses 
since 1987, such as anxiety, depression, and schizoaffecteive 
disorder.  There was no competent medical evidence to link 
the post-service psychiatric disorder with the veteran's 
active duty.  

In June 1999, the veteran sought to reopen his claim for 
service connection for an acquired psychiatric disorder.  
Evidence submitted since the March 1997 Board decision 
includes post-service treatment records with additional 
notations of a variously diagnosed psychiatric disorder, but 
none earlier than 1987.  Most of this additional medical 
evidence, again noting a psychiatric condition years after 
service, is cumulative or redundant, not new evidence.  
Vargas-Gonzales v. West, 12 Vet. App. 321 (1999).  These 
records also are not probative on the question of the 
presence or absence of a psychiatric disorder during service 
or a psychosis within the first post-service year, and they 
are not material evidence.  Moreover, none of the additional 
medical evidence competently links any current psychiatric 
pathology to the veteran's active duty.  Thus, the additional 
medical evidence is not material evidence since it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.

A psychiatric evaluation, dated in October 2000, from F. 
Covington, M.D., recites the veteran's history of psychiatric 
symptoms dating back to his active duty.  Dr. Covington 
concluded that, by history from the veteran, he had 
demonstrable symptoms of this condition in the military.  As 
clearly indicated by Dr. Covington, this opinion relies 
completely on the veteran's own unsubstantiated self-reported 
history.  There is no indication that Dr. Covington reviewed 
any of the veteran's prior treatment reports in reaching his 
conclusion.  Under such circumstances, the medical statement 
is not material evidence.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458 (1993).

At an RO hearing in September 2000, the veteran and his 
spouse essentially repeated assertions made in written 
statements and at a prior hearing which were previously 
considered in the Board's March 1997 decision.  As such, this 
testimony is deemed redundant and cumulative, not new 
evidence. Vargas-Gonzales, supra; Reid v. Derwinski, 2 Vet. 
App. 312 (1992).  Lay statements from friends were also 
submitted.  A July 1999 statement noted that the veteran had 
been a good employee several years ago.  A second statement, 
dated in July 1999, was from a friend of the veteran's for 
the past twenty years.  He reported that the veteran was in 
good health (mental and physical) during this time frame.  As 
laymen, the veteran, his spouse, and his friends have no 
competence to give a medical opinion on diagnosis or etiology 
of a condition, and their statements on such matters are not 
material evidence to reopen the claim.  38 C.F.R. § 3.156; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the March 1997 Board decision which 
denied service connection for a psychiatric disorder.  Thus, 
the claim has not been reopened, and the March 1997 Board 
decision remains final.


ORDER

The application to reopen the claim for service connection 
for an acquired psychiatric disorder is denied.

		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

